Order filed September 21, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00422-CV
                                    ____________

                          SHEILA SIMEON, Appellant

                                          V.

                           FAT PROPERTY, Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1090995

                                     ORDER

      Appellant’s brief was due September 11, 2017. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before October 11, 2017,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                    PER CURIAM